Title: From Abigail Smith Adams to John Quincy Adams, 25 February 1813
From: Adams, Abigail Smith
To: Adams, John Quincy



No 2.
my dear son
Quincy Febry 25 1813.

upon looking over my list, I find that I have written to you a Letter every month, since october. my last Letter was in Janry 21st, written immediatly after receiving yours of Sepbr 21, informing me of the loss of your Dear Babe. I wrote to Mrs Adams at the Same time. the Letters went in a cartel to Liverpool, through the kindness of a Friend. Since that period I have not received a line from you, nor have any public dispatches been received from you by the Government, as the Secretary of State informd your Father this Day. he adds that the president was looking for them with anxious solicitude.
I inclose to you the result of the Election for president and vice president. I could fill a dozens pages with the political affairs of our Country, with the Disasters of our irregular Army, the causes which produced them, and the effects which have followd them. much of this you will get from the English News papers, with as much of truth and accuracy, as a French Bulleten. I lament that much of what you ought to know cannot be communicated to you. the channel through which this Letter must pass wholy forbids it. but one thing I will tell you, and let the lord Clarion of Fame proclaim to the world the laurels wars and the victories acchieved by our Naval commanders. first in the triumph was Captain Hull in the frigate Constitution, who engaged and Captured the British frigate Guerriere, making her a wreck, was obliged to blow her up. Capt Jones in the Wasp Sloop of war fought dismasted and took the British sloop of War the Frolick afterward both were taken by a 74. Commodore Decatur in the frigate us. Captured the British frigate Macedonian and brought her safely in to N york, altho at a vast distance from home. Commodore Bainbridge who took the command of the Constitution, to enable Captain Hull to secure, and make his own, a prize—called the, Hart, and for other private reasons; he sufferd not the laurels won by Hull to fall upon his brow. he engaged fought, and conquerd the British frigate Java, but was necessitated to blow her up, landed her officers and crew at St Salvador, the Captain soon died of the wounds he received. I have been concise, for time would fail me to detail to you, how these conquerers have been recived, and the honours which have been conferd upon them by Legislatures and public Bodies—in the various States. in Spight of all British partialities, American Blood exalts us in the trophies won. alass! alass! our 74s are yet in Embrio, were they as they ought to have been, upon the ocean the Chesapeak would not now be in a State of Blockade by a British squadron. for with equal force we have proved; that our Countries wrongs can and will be avenged. our loss have been comparatively small.
Tell it in Britain, proclaim it to the world, that the trident of Neptune has bowed to the valour and Genius of Columbia, unless a speedy peace ensue, of which I see not any prospect. She is raising up a power, and a force which will humble her pride and Share the ocean with her,
unto that Being who Governs the destiny of Nations, let us asscribe the Glory, and ask for his Support, and guidence in the war in which we have engaged
I could tell you a tale which would raise your Blood, would raise your passions; would grieve your heart; and make you exclaim O my Native State, how art thou fallen?
degenerate Sons, return, return or sink in Oblivion! may the waters of Letters pass over you.
I have the pleasure to Say that in our domestic circle, we are all well. that your son’s are so and doing well
From your Family Friends at washington I hear by Adelaide that they are all well, that mrs Buchanan is going to Kentucky with mr pope whose term of service in the Senate expires.
From your Sister I had Letters to day She has had a very sick winter with the Rheumatism, her mind is much agitated least—expences have been unnecessarily incured—I would hope not, but a mother will feel, and the more So from their inability to meet the demand.
My Love to my dear Daughter, would, in were in my power to heal the wounded Bosoms of my Children; I could Soothe and Soften them if I could but again embrace them. God Almighty Bless and preserve you—prays daily / Your affectionate
A—